Order entered April 26, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00160-CV

                           IN THE INTEREST OF L.L., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-18-00890-W

                                           ORDER
        The reporter’s record was due March 26, 2019. When it was not timely filed, we notified

court reporter Martha Grant that the reporter’s record was past due and directed her to file it by

April 8, 2019. On April 10, 2019, appellant informed the Court in writing that the reporter’s

record had been requested. To date, the reporter’s record has not been filed and we have had no

communication from Ms. Grant.

        We ORDER Martha Grant, Official Court Reporter for the 304th Judicial District Court,

to file, within TEN DAYS OF THE DATE OF THIS ORDER, the reporter’s record in this

appeal. We caution Ms. Grant that the failure to do so will result in the Court taking whatever

remedies it has available to it to ensure this priority appeal proceeds in a timely fashion, which

may include ordering that Ms. Grant not sit as a court reporter until the complete reporter’s

record is filed.
       We DIRECT the Clerk of the Court to send copies of this order, by electronic

transmission, to the following persons:


       Honorable Andrea Martin Lane
       Presiding Judge of the 304th Judicial District Court

       Ms. Martha Grant
       Official Court Reporter, 304th Judicial District Court

       All parties



                                                    /s/       BILL WHITEHILL
                                                              JUSTICE